Case 19-24216-JKS        Doc 37     Filed 12/11/19 Entered 12/11/19 14:02:05 Desc Main
                                    Document     Page 1 of 1
                                                 UNITED STATES BANKRUPTCY COURT
                                                                  District of New Jersey

                                                              memorandum
                                                                                          P.O. Box 1352
                                                                                  Newark, NJ 07101-1352
                                                                                          (973) 645-4764

                                                                                          P.O. Box 2067
                                                                                  Camden, NJ 08101-2607
                                                                                          (856) 361-2300

                                                                                   402 East State Street
                                                                                      Trenton, NJ 08608
                                                                                          (609) 858-9333


TO:                    Jay L. Lubetkin
                       ________________________________
FROM:                  Clerk’s Office
               19-24216
CASE NO./NAME: ________________________________
DATE:                  12/11/19
                       ________________________________


In reviewing this case to determine if it is ready for closing, it has been noted that the following
document(s) have not been filed:

         Trustee’s Report of No Assets
         Certification of Service Concerning Order Respecting Amendment to Schedules or List of
           Creditors

         Chapter 13 Trustee’s Final Report
         Order concerning a Motion returnable: _____________________________________
         Other:       ________________________________________________________
                        Request for Trustee Report/Status Report


                    IF ASSETS ARE CONTEMPLATED IN A CHAPTER
                   7 CASE, SUBMIT NOTICE OF DISCOVERED ASSETS
Please forward the above document(s) to the Court within ten (10) days; if they cannot be
forwarded, please notify the Court. If the document(s) are not forwarded and no response is
received, the case may be closed, or listed for Status Conference. Your cooperation is greatly
appreciated.


        PLEASE ENCLOSE A COPY OF THIS MEMO WITH ANY SUBMISSION



                                                      JEANNE A. NAUGHTON, Clerk

                                                                                                rev.1/4/17
